Citation Nr: 0125609	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision from 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri.


REMAND

Service medical records show no diagnosis of a mental 
disorder.  Records indicate that in August 1977, just over a 
week after entering service, the veteran was counseled for 
anxiety.  However, he was returned to duty and the medical 
provider noted, "NPD" (no pathological disease or no 
present disease).  The veteran was discharged in August 1978 
after serving only one and one-half years.  He received a 
General discharge Under Honorable Conditions.  The Board 
notes in passing that although the veteran recalled that he 
lost weight in service at the hearing in July 2001, the 
service medical records disclose that he reportedly weighed 
166 pounds at the time of entry and 182 pounds at the time of 
separation.  

The veteran testified at a personal hearing before the Board 
in July 2001.  He described experiencing a deep depression 
while in service. (Transcript (T.) at pages 4 and 9-10).  He 
also testified that "my lieutenant" asked if he wanted to 
get out of the military and he responded "yes."  (T. at 
page 9-10).  The veteran stated that he was diagnosed with 
bipolar disorder between 1985 and 1987.  (T. at page 6). At 
the hearing, he provided a letter from the Social Security 
Administration (SSA) that showed that he receives social 
security benefits.  No SSA records are contained in the file.

The veteran's request for an evaluation of his mental 
condition, dated in October 1997, indicates that he was seen 
by the VA for his mental condition at Hampton, Virginia, Lake 
City, Florida, and the county facility in Broward County, 
Florida.  A review of the record discloses outpatient records 
from Kansas City VA Medical Center (VAMC), and Hampton VAMC.  
The Board was unable to locate in the claims file, any 
outpatient records from any Florida clinics or medical 
centers.  The Board notes that the record also shows 
admission reports from Miami VAMC, Fayetteville VAMC, Topeka 
VAMC, and Kansas City VAMC.  None of the corresponding 
inpatient records are contained in the file.  

The record does reflect that the veteran filed an original 
claim for compensation benefits in July 1991.  There was no 
reference to a psychiatric disability.  A VA examination in 
August 1991 reflects no history or complaints of psychiatric 
symptoms and the clinical evaluation was entirely normal in 
all relevant respects.

The Board also notes that the veteran's service connection 
claim was denied on the basis that it was not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that a current diagnosis of bipolar disorder 
has already been established, but service records show no 
diagnosis of a mental disorder.  Because the pivotal issue in 
this matter is whether there is a nexus between the veteran's 
present disorder and service, the later records of treatment 
are not relevant.  Such records would be expected to show 
only ongoing treatment, which, in light of the established 
current diagnosis, would not assist in substantiating this 
claim.  In order to comply with the new provisions of the 
VCAA, the Board finds that the social security records, the 
service personnel records, and outstanding VA medical records 
dated between 1978 and 1995 must be obtained.  Accordingly, 
to ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision on the 
merits of the claim and copies of any 
medical records reviewed in reaching 
that determination.  If the SSA has made 
no decision or has no records, this 
should be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2001).

3. The RO should request the veteran's 
service personnel records pertaining to 
the circumstances surround in his 
separation from service from the 
National Personnel Records Center, St. 
Louis, Missouri. 

4.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
treatment for any psychiatric disorder 
between August 1978 through February 
1995.  The veteran should indicate the 
name of the provider, the location, the 
dates of treatment, and whether the 
treatment was outpatient or inpatient.  
The veteran is respectfully advised that 
without adequate identifying 
information, it may not be possible to 
obtain copies of such records.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

4.  Following reasonable efforts to 
obtain the records elicited from 
paragraphs 1-3 above, the RO should 
review the record and determine whether 
additional pertinent evidence has been 
obtained.  If not, the RO should proceed 
in accordance with paragraphs 5 and 6 
below.  If additional pertinent evidence 
is obtained, the RO should obtain a 
medical opinion regarding the issue: what 
is the degree of medical probability that 
there is a causal relationship between 
any current psychiatric disorder(s) and 
service, or to a period of one year 
following service.  This opinion should 
be obtained from the medical provider who 
performed the April 1998 VA examination, 
if he or she is reasonably available.

The physician should provide an opinion 
based upon his or her review of the 
materials in the claims folder, and the 
statements of medical history provided 
by the appellant.  If there is a 
conflict between the contemporaneous 
treatment records and subsequent 
statements of medical history, the 
physician should indicate whether the 
opinion would change if it was assumed 
that the contemporaneous records best 
reflect the actual medical history.  If 
the physician can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bipolar disorder.  

7. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000 and 2001), 
only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).



